Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2017/0350637 A1 (KWON) in further view of US 2016/0003520 A1 (WANG).
With respect to claim 16, KWON shows a refrigerator comprising: a cabinet (100) defining a storage space; a door (210 and 220) provided in front of the cabinet, the door to open or close the storage space; a shelf (bottom horizontal surface of the compartment on the main door 210, Fig.5 connected to shelf guard 300; the bottom surface of the main door can be equivalent to a shelf in the similar manner as to applicant’s invention’s bottom surface 121 of the housing of the main door constitute at the lowermost shelf; paragraph 0085 of applicant’s specification) the provided inside the cabinet (at 120, Fig.1, Fig.5); a shelf guard (300, Fig.5) disposed at the opening of the main door to protrude upward from a front end of the shelf when the door is closed (Fig.7) , the shelf guard provided to be movable (Fig.5, Fig.7);  a rotation guide device  (500, 600, Fig.2) to guide a movement of the shelf guard (300) so that the rotation guide 
With respect to claim 17, the combination (KWON) shows wherein the rotation guide device comprises: a projection (600, Fig.2) provided at the door (220); and a moving part (520) movable by the projection when the door closes the storage space;
a support bracket (510, Fig.12) to movably support the moving part; and a bracket guide (570, 575, Fig.12) provided in a space between a front portion and a rear portion of the support bracket, the bracket guide provided in a space between a front portion and a rear portion of the support bracket (510), the bracket guide being inserted into the moving part (520, Fig.12). 
With respect to claim 18, the combination (KWON) shows wherein the rotation guide device further comprises a bracket spring (540, Fig.12, section 0205, section 
With respect to claim 19, the combination (KWON) shows wherein the rotation guide device further comprises a gear assembly (530) interlocked with the moving part  (520) and coupled to the shelf guard (section 0157), and the gear assembly comprises a connection bar (531, Fig.12, section 0171) coupled to a lateral surface of the shelf guard (via rotating shaft of the shelf guard, section 0171) so that an upper portion of the shelf guard rotates forward with respect to a lower portion of the shelf guard. 
With respect to claim 20, the combination shows (KWON) wherein the door comprises a main door (210) including an opening and a sub door (220) to open or close the opening of the main door, the rotation guide device (500, 600, Fig.2) operates with the sub door.  
3.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081423 A1 (KWON ‘423) in further view of US 2016/0003520 A1 (WANG).
With respect to claim 16,  KWON ‘423 shows a refrigerator comprising: a cabinet (110) defining a storage space; a door (132a, 151) provided in front of the cabinet; a shelf (181, Fig.3) the provided inside the cabinet (Fig.2); a shelf guard (185) disposed at the opening of the main door to protrude upward from a front end of the shelf so as to provide a protrusion (Fig.6) , the shelf guard provided to be movable (Fig.5, Fig.6); and a rotation guide device  (161, 182, Fig.3) to guide a movement of the shelf guard so that the rotation guide device operates with the door (151) to allow the shelf guard (185) to rotate. With respect to claim 16, KWON ‘423 doesn’t show a shelf bracket, support plate, lever and lever guide.  WANG shows a shelf bracket (2, Fig.2) to support the shelf 
 With respect to claim 20, the combination shows (KWON ‘423) wherein the door comprises a main door (132a) including an opening and a sub door (151) to open or close the opening of the main door, the rotation guide device (161, 182, Fig.3) operates with the sub door (151).  

4.	Claims 17-19 rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081423 A1 (KWON ‘423) in view of US 2016/0003520 A1 (WANG) in further view of US Patent 9,879,901 B2 (Lim).
With respect to claim 17, the combination shows (KWON ‘423) the rotation guide device comprise a projection (163, Fig.3) provided at the door (151); a moving part (182) movable by the projection when the door closes the storage space. The combination doesn’t show a support bracket. Lim shows wherein the rotation guide device (430, 137, Fig.2) further comprises: a support bracket (410, Fig.10) to movably 
With respect to claim 18, the combination (Lim) teaches wherein the rotation guide device further comprises a bracket spring (450, 450, Fig.10) provided at the support bracket (410) to provide restoring force to the moving part so that the moving part (430) advances forward when the sub door is being opened (Col.11 lines 16-21). 
With respect to claim 19, the combination (Lim) teaches wherein the rotation guide device further comprises a gear assembly (470, 460, Fig.10) interlocked with the moving part  (430) and coupled to the shelf guard (via shaft 240 and hole 462, Fig.11), and the gear assembly comprises a connection bar (460, Fig.11) coupled to a lateral surface of the shelf guard (Fig.6, Fig.9A, via shaft 240) so that an upper portion of the shelf guard rotates forward with respect to a lower portion of the shelf guard. 
5.	Claims 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081423 A1 (KWON ‘423) in further view of US Patent 9,518,776 B2 (Baldo)
With respect to claim 16,  KWON ‘423 shows a refrigerator comprising: a cabinet (110) defining a storage space; a door (132a, 151) provided in front of the cabinet; a shelf (181, Fig.3) the provided inside the cabinet (Fig.2); a shelf guard (185) disposed at 
 With respect to claim 20, the combination shows (KWON ‘423) wherein the door comprises a main door (132a) including an opening and a sub door (151) to open or close the opening of the main door, the rotation guide device (161, 182, Fig.3) operates with the sub door (151).  
With respect to claim 21, the combination (Baldo) shows a first incline portion (not numbered, Fig.5, at 50) on the lever and a second incline portion (at 19, Fig.9a) on the lever guide.
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 1, 3-15, 22 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.